      Case: 1:15-cv-06759 Document #: 162 Filed: 10/02/18 Page 1 of 4 PageID #:1217




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


FRED CARTWRIGHT,                              )
                                              )
                        Plaintiff,            )
                                              )
vs.                                           )      Case No.: 15-cv-06759
                                              )
SILVER CROSS HOSPITAL AND                     )
MEDICAL CENTERS and CROTHALL                  )
HEALTH CARE, INC.,                            )
                                              )
                        Defendants.           )


                     MOTION TO WITHDRAW AS APPOINTED COUNSEL

         NOW COMES, AMY J. THOMPSON, pursuant to Local Rule 83.38, to herein request

leave to withdraw as appointed counsel for Plaintiff, Fred Cartwright, and in support thereof,

states as follows:


         1.    On June 27, 2018, pursuant to LR 83.36, attorney Amy J. Thompson, a partner at

the law firm Cunningham, Meyer & Vedrine P.C., was appointed by this Court to represent

Plaintiff. Since being appointed to this matter, the undersigned and her law firm, have

committed significant resources toward representing Plaintiff in good faith. As of October 1,

2018, Ms. Thompson and law clerk, Daniel Dunham have spent in excess of 77 hours working

on this matter, including, but not limited to the following legal work: travel and meetings with

Mr. Cartwright, review of hundreds of documents and file materials to get up to speed on this

three year old matter, conferences with Defense counsel, legal research and analysis of case law,

attendance at court hearings, scheduling of several deposition, additional efforts to contact and
   Case: 1:15-cv-06759 Document #: 162 Filed: 10/02/18 Page 2 of 4 PageID #:1218




interview fact witnesses identified by Plaintiff, preparation for meetings, preparation for

Plaintiff’s deposition testimony, case strategy, and attempts to further settlement negotiations.

       2.      From the outset of her representation, substantial disagreements have existed

between Mr. Cartwright and his counsel regarding litigation strategy. Great efforts have been

made by Ms. Thompson to attempt to resolve the substantial disagreements between her and

Plaintiff regarding strategy. Unfortunately, despite good faith effort, plaintiff and his counsel

cannot reconcile their differences.

       3.      Ms. Thompson has given Plaintiff substantial notice regarding withdrawal from

this matter, including in-person communication and correspondence in advance of this motion

being filed. It is Ms. Thompson’s belief that Plaintiff no longer wishes her to serve as his

counsel.

       4.      Ms. Thompson has prepared documents advising Plaintiff on the status of

discovery, procedural issues, and case law. Additionally, if the Court grants this motion, Ms.

Thompson will promptly deliver her firm’s case file to Plaintiff.

       5.      Pursuant to LR 83.38, Ms. Thompson asks that the Court grant her request to

withdraw from the representation of Plaintiff.

       6.      Pursuant to LR 83.37 and LR 83.38 ( c), Ms. Thompson asks that he Court enter

an order determining that Ms. Thompson has satisfied the case representation obligations under

LR 83.37.


       WHEREFORE, Amy J. Thompson, requests that she be granted leave to withdraw from

the representation of Plaintiff pursuant to Local Rule 83.38.
Case: 1:15-cv-06759 Document #: 162 Filed: 10/02/18 Page 3 of 4 PageID #:1219




                                         Respectfully submitted,


                                                /s/Amy J. Thompson
                                         Amy J. Thompson
                                         Cunningham, Meyer & Vedrine P.C.
                                         1 East Wacker Drive, Suite 2200
                                         Chicago, Illinois 60601
                                         312-578-0049
                                         Counsel for Plaintiff
                                         ARDC 6244011
   Case: 1:15-cv-06759 Document #: 162 Filed: 10/02/18 Page 4 of 4 PageID #:1220




                                  CERTIFICATE OF SERVICE

        A copy of the PLAINTIFF’S MOTION TO WITHDRAW filed electronically this 2nd day
of October 2018. Notice of this filing will be sent to all parties by mail. Parties may access this filing
through the court’s electronic system.


Attorneys for Silver Cross Hospital
Arthur Rooney – LEAD ATTORNEY                            Attorneys for Crothall Health Care, Inc.
Baker & McKenzie LLP                                     Noah A. Finkel
300 East Randolph                                        Seyfarth Shaw LLP
Suite 5000                                               131 South Dearborn Street
Chicago, Illinois 60601-6342                             Suite 2400
312/861-2838                                             Chicago, IL 60603
arthur.rooney@bakermckenzie.com                          312/460-5000
                                                         nfinkel@seyfarth.com
Alexis Sullivan Hawley                                   LEAD ATTORNEY
Miriam B. Petrillo
Baker & McKenzie LLP                                     Katherine Frances Mendez
300 East Randolph                                        Misty Rose Martin
Suite 5000                                               Seyfarth Shaw LLP
Chicago, Illinois 60601                                  131 South Dearborn Street
312/861-2530                                             Suite 2400
312/861-3075                                             Chicago, IL 60603
Alexis.hawley@bakermckenzie.com                          312/460-5215
miriam.petrillo@bakermckenzie.com                        kmendez@seyfarth.com
                                                         mrmartin@seyfarth.com

VIA E-mail, Certified Mail and Fed Ex to
Fred Cartwright
507 East Cass Street
Joliet, Illinois 60432
fredcart64@gmail.com

                                                /s/Amy J. Thompson
                                                Amy J. Thompson (#6244011)
                                                CUNNINGHAM, MEYER & VEDRINE, P.C.
                                                One East Wacker Drive, Suite 2200
                                                Chicago, Illinois 60601
                                                (312) 578-0049/(312) 578-0247 - fax
                                                Email: athompson@cmvlaw.com
                                                Attorneys for Plaintiff, Cartwright
